Case 2:19-cv-01429-JS-AYS Document 34 Filed 07/29/20 Page 1 of 2 PageID #: 100



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
NICHOLAS DUVA,

                        Plaintiff,
                                               ORDER
            -against-                          19-CV-1429(JS)(AYS)

RIVERHEAD CORRECTIONAL FACILITY
MEDICAL DEPARTMENT,

                    Defendant.
----------------------------------X
APPEARANCES
For Plaintiff:      Nicholas Duva, pro se
                    19-A-3004
                    Mid-State Correctional Facility
                    P.O. Box 2500
                    Marcy, New York 13403

For Defendant:          Arlene S. Zwilling, Esq.
                        Suffolk County Attorney
                        P.O. Box 6100
                        H. Lee Dennison Building – Fifth Floor
                        100 Veterans Memorial Highway
                        Hauppauge, New York 11788

SEYBERT, District Judge:

            By Electronic Order dated January 21, 2020, the Court

afforded Nicholas Duva (“Plaintiff”), acting pro se, a final

opportunity to file an Amended Complaint and cautioned that “[i]f

Plaintiff does not file an Amended Complaint within the time

allowed, judgment shall enter without further notice.”                  (See

Electr. Order dated Jan. 21, 2020.)           To date, Plaintiff has not

filed an Amended Complaint nor has he otherwise communicated with

the Court about this case.

            In addition, a review of the information maintained by

the   New   York   State   Department    of   Corrections    and   Community
Case 2:19-cv-01429-JS-AYS Document 34 Filed 07/29/20 Page 2 of 2 PageID #: 101



Supervision      reflects     that     Plaintiff       was      released        from

incarceration          on          June         30,           2020.             (See

http://nysdoccslookup.doccs.ny.gov          (last     visited      on   July    15,

2020).    However, Plaintiff has not updated his address with the

Court, making it impossible for the Court to communicate with him.

Thus, it appears that Plaintiff is no longer interested in pursuing

this Complaint.

              Accordingly, the Complaint is DISMISSED WITH PREJUDICE

in   accordance    with     the   Court’s   Memorandum       and    Order      dated

October 25, 2019 (see D.E. 29 at 9, “Plaintiff is warned that his

failure to timely file an Amended Complaint will lead to the

dismissal of his claims WITH PREJUDICE and the case will be

closed”), and the January 21, 2020 Electronic Order. (D.E. 25.)

The Court directs the Clerk of the Court to ENTER JUDGMENT AND

CLOSE THIS CASE and to MAIL a copy of this Order to the pro se

Plaintiff at his last known address.

            The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.     See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).




Dated: July   29 , 2020                     /s/ JOANNA SEYBERT
        Central Islip, New York             JOANNA SEYBERT, U.S.D.J.
